475 F.2d 91
UNITED STATES of America, Appellee,v.James Edward BROWN, Appellant.
No. 71-2451.
United States Court of Appeals,Ninth Circuit.
Feb. 27, 1973.

Robert L. Bouchier (argued), Palo Alto, Cal., for appellant.
Michael C. Solner, Asst. U. S. Atty.  (argued), Eric A. Nobles, Darrell W. MacIntyre, Asst. U. S. Attys., William D. Keller, U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of armed bank robbery in violation of 18 U.S.C. Sec. 2113 (a) and (d).


2
The lower court denied appellant's motion to suppress certain items seized shortly after his arrest.


3
Appellant claims that the government failed to establish probable cause for his arrest because the warrant and its supporting affidavit were not presented and no independent evidence of probable cause was introduced.


4
Under these circumstances, the interests of justice require remand for the limited purpose of determining the existence of probable cause.  United States v. Smith, 456 F.2d 1236 (CA9 1972).  At the hearing on remand additional evidence may be presented by both sides on the issue of probable cause.


5
We find appellant's other contentions to be without merit.


6
Remanded for further proceedings consistent with this opinion.